           Case 3:18-cv-05639-RBL Document 153 Filed 07/08/19 Page 1 of 13



 1                                                     THE HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 9

10   COALVIEW CENTRALIA, LLC,
     a Delaware limited liability company,         NO. 3:18-cv-05639
11
                                  Plaintiff,       PLAINTIFF’S OPPOSITION TO
12                                                 DEFENDANT’S MOTION TO COMPEL
            v.                                     DISCOVERY RESPONSES
13
     TRANSALTA CENTRALIA MINING LLC,               NOTE ON MOTION CALENDAR:
14   a Washington limited liability company, and
                                                   JULY 12, 2019
     TRANSALTA CORPORATION, a Canadian
15   corporation,                                  ORAL ARGUMENT REQUESTED
16                                Defendants.
17

18

19
20

21

22

23

24

25
26

                                                               GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S                                 eighteenth floor
                                                                          1191 second avenue
     MOTION TO COMPEL DISCOVERY RESPONSES] - 1                     seattle, washington 98101-2939
                                                                             206 464 3939
            Case 3:18-cv-05639-RBL Document 153 Filed 07/08/19 Page 2 of 13



 1          COALVIEW CENTRALIA, LLC (“Coalview”) files this Opposition to TRANSALTA
 2   CENTRALIA MINING LLC’s (“TCM”) Motion to Compel Discovery Responses (D.E. 145,
 3
     the “Second Motion to Compel”), and respectfully requests that TCM’s Second Motion to
 4
     Compel be denied.
 5
            I.      Introduction
 6

 7          TCM has already sought and failed in its first Motion to Compel Discovery Responses

 8   (D.E. 97, the “First Motion to Compel”), to compel unbounded, irrelevant financial discovery

 9   that it again seeks in its now-pending Second Motion to Compel. Indeed, the Court hit the nail
10   on the head during the May 9, 2019 hearing with its observations regarding TCM’s improper
11
     attempt to seek irrelevant financial information:
12
            THE COURT: It is tangentially involved here, because in the motion to compel
13          they want financial information and everything else. From my vantage point,
            and what was presented, it looked like it was a made up crisis.
14
                                                    ***
15          THE COURT: I am not disparaging anyone. From my perspective, reading this
            stuff, it looked like a contrived gotcha.
16
     D.E. 125 (5/9/19 Hearing Transcript) at 6:3-11. Because Coalview’s finances were completely
17
     unrelated to the parties’ dispute over invoices, the Court denied TCM’s First Motion to
18

19   Compel. D.E. 123 and 124 (Minute Orders reflecting denial of TCM’s First Motion to

20   Compel).
21          Undeterred, TCM continues its “contrived gotcha” tactics to weasel out of the contracts
22
     to which it agreed by again claiming that the parties’ agreements are terminated, this time
23
     arguing that Coalview is in default because it was purportedly insolvent as of December 31,
24
     2018. As a result of this latest declaration of default, Coalview was required to amend its
25
26   Complaint to seek protection from TCM’s improper declaration of default and claimed


                                                                     GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S                                     eighteenth floor
                                                                              1191 second avenue
     MOTION TO COMPEL DISCOVERY RESPONSES] - 2                         seattle, washington 98101-2939
                                                                                 206 464 3939
           Case 3:18-cv-05639-RBL Document 153 Filed 07/08/19 Page 3 of 13



 1   termination of the parties’ contracts. TCM’s latest attempt to terminate the parties’ agreements
 2   is improper because, as the Court already determined in its Injunction Order, the unambiguous
 3
     language of the Master Services Agreement (the “MSA”) prohibits TCM’s attempted
 4
     termination pending this dispute. See D.E. 34 (“TCM agreed to that “notwithstanding any
 5
     Disputes” the parties “shall diligently proceed with performance of [the MSA]”) (citing MSA,
 6

 7   ¶12.04).

 8          While TCM’s most recent declaration of purported default and termination has forced

 9   Coalview to put its solvency at issue in its Amended Counterclaim in order to contest TCM’s
10   attempt to put Coalview out of business, this does not open up “Pandora’s Box” to permit TCM
11
     unfettered access to all of Coalview’s finances and all related documents for all time as it is
12
     requesting. Indeed, this litigation remains a simple contractual dispute over Coalview’s
13
     invoices. The Court should see TCM’s actions for what they are and put an end to TCM’s
14

15   constant quest to find or invent (through improper discovery or otherwise) a loophole to escape

16   its obligations under the contracts. Additionally, as set forth below, TCM should be held to the

17   agreement it made regarding the schedule of document production.
18
            Contrary to TCM’s claim in its Second Motion to Compel, “Coalview’s Amended
19
     Complaint [does not] moot any previous objection that its finances are not relevant.” Second
20
     Motion to Compel, D.E. 145 at 3. TCM’s discovery aimed at Coalview’s finances remains as
21
     objectionable now as it was at the May 9, 2019 hearing. Indeed, TCM seeks unrestricted access
22

23   to Coalview’s books and financial records regardless of relevance to the solvency dispute, and

24   despite purportedly already possessing all of the information required to have declared
25   Coalview insolvent. Accordingly, the Court should again deny TCM’s improper attempt to seek
26

                                                                      GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S                                      eighteenth floor
                                                                               1191 second avenue
     MOTION TO COMPEL DISCOVERY RESPONSES] - 3                          seattle, washington 98101-2939
                                                                                  206 464 3939
               Case 3:18-cv-05639-RBL Document 153 Filed 07/08/19 Page 4 of 13



 1   wide-ranging irrelevant financial and other discovery that lacks relevance to any party’s claim
 2   or defense, and is not proportional.
 3
                II.      This Second Motion to Compel Should Also be Denied as TCM Once Again
 4                       Seeks Overbroad, Irrelevant Financial Information1

 5              Coalview’s financial condition was in no way relevant to the parties’ dispute when
 6   TCM first sought its unbounded discovery regarding Coalview’s finances. Indeed, TCM
 7
     already sought to compel the same information it now seeks and the Court denied TCM’s First
 8
     Motion to Compel, calling it “a made up crisis.” D.E. 125 (5/9/19 Hearing Transcript) at 6:3-
 9
     11; D.E. 123 and 124. Although TCM apparently acknowledges that it was not previously
10

11   entitled to this financial information, it now incorrectly argues that “Coalview’s amended

12   complaint moots any previous objection that its finances are not relevant.” D.E. 145 at 3.

13   However, the wide-ranging financial information that TCM seeks remains just as objectionable
14
     as when the Court denied the First Motion to Compel. Indeed, Coalview’s Amended Complaint
15
     does not permit TCM unfettered access to financial information wholly unrelated to TCM’s
16
     claim of insolvency.
17
                The basis of TCM’s current claimed declaration of default is Coalview’s financial
18

19   condition as it existed at the end of the “fiscal quarter ending December 31, 2018”. D.E. 135-4

20   (Amended Complaint), Ex. D (March 29, 2019 letter from TCM declaring default and
21   termination for purported insolvency) (the “March 29 Termination Letter”). TCM relied on
22
     this narrow delineated timeframe to declare a default and termination of the MSA. Id.2
23
     Coalview has demanded that TCM withdraw its position that the agreements have been
24
     1
25       This Opposition was fully briefed prior to the Court’s Order, D.E. 151.

26
     2
      TCM brought the March 29 Termination Letter, among other correspondence, to the Court’s attention during the
     May 9, 2019 hearing, yet the Court still denied TCM’s First Motion to Compel.

                                                                                   GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S                                                  eighteenth floor
                                                                                           1191 second avenue
     MOTION TO COMPEL DISCOVERY RESPONSES] - 4                                      seattle, washington 98101-2939
                                                                                              206 464 3939
           Case 3:18-cv-05639-RBL Document 153 Filed 07/08/19 Page 5 of 13



 1   terminated, including the MSA, as determined by the Court, requires TCM to continue to
 2   perform notwithstanding a claim of default. See D.E. 34 (“TCM agreed to that
 3
     “notwithstanding any Disputes” the parties “shall diligently proceed with performance of [the
 4
     MSA]”) (citing MSA, ¶12.04). TCM refused and on June 7, 2019 Coalview was forced to file
 5
     its Amended Complaint, seeking, inter alia, injunctive relief under Section 12.04 of the MSA
 6

 7   for TCM’s latest improper attempt to terminate the MSA. D.E. 135.

 8          By TCM’s own position, it has only forced Coalview to put its solvency at issue for a

 9   discrete and limited period of time relating to the last quarter of 2018. Thus, TCM’s implication
10   that Coalview has not properly or timely responded to discovery is wholly misplaced because
11
     the issue only recently became ripe, at the earliest, in June when Coalview filed its Amended
12
     Complaint. See, e.g., D.E. 145 (“It has now been over six months since TransAlta propounded
13
     its request for financial discovery”). But in reality, the issue is not yet ripe for the Court’s
14

15   consideration as TCM acknowledges that it did not discharge its meet and confer obligations

16   prior to filing the Second Motion to Compel. See D.E. 147 (Declaration of Miles Yanick in

17   Support of Second Motion to Compel), Ex. C (June 27, 2019 letter from TCM’s counsel
18
     requesting meet and confer regarding “Requests for Production 1, 20, 21, 23, 29, 30 and
19
     Interrogatory 4”) (emphasis added). However, Requests for Production Numbers 20 and 21
20
     seek the exact same information that TCM is now seeking to compel in its Second Motion to
21
     Compel:
22

23          REQUEST FOR PRODUCTION NO. 20: All financial statements covering
            the period of January 1, 2018 to the present, including any audited or reviewed
24          annual statements and all profit-and-loss statements, balance sheets, AR reports,
            and AP reports.
25
26

                                                                       GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S                                       eighteenth floor
                                                                                1191 second avenue
     MOTION TO COMPEL DISCOVERY RESPONSES] - 5                           seattle, washington 98101-2939
                                                                                   206 464 3939
             Case 3:18-cv-05639-RBL Document 153 Filed 07/08/19 Page 6 of 13



 1           REQUEST FOR PRODUCTION NO. 21: All documents identifying,
             referring to, or otherwise relating to any debts or other financial obligations of
 2           Coalview that were not paid when due—even if they have since been paid—at
 3           any time from January 1, 2018 to the present.

 4   See D.E. 98 (Declaration of Sarah Gohmann Bigelow), Ex. B (Coalview’s Responses to TCM’s

 5   First Request for Production).3 Thus, the Second Motion to Compel should be denied as
 6   premature.4
 7
             Moreover, not only is TCM’s latest claim of default still “contrived”, but TCM also still
 8
     seeks to compel overbroad financial information completely unrelated to that claim of default.
 9
     For example, TCM seeks to compel all financial statements from January 1, 2018 to the present
10

11   and “documents sufficient to show all of Coalview’s debts or other financial obligations due

12   between January 1, 2018 and the present that (a) are currently unpaid or (b) were not paid

13   when due, even if since paid.” D.E. 145 at 3, n.2 and 5 (emphasis added). TCM’s requests
14
     remain patently overbroad and not proportional to the needs of the case, considering the
15
     importance of the issues at stake in the action, the amount in controversy, the parties’ relative
16
     access to relevant information, the parties’ resources, the importance of the discovery in
17
     resolving the issues, and the burden or expense of the proposed discovery. For instance, TCM’s
18

19   request for financial information prior to the fourth quarter of 2018 and after TCM’s March 29

20   Termination Letter are not relevant to the claimed default by TCM. Nor are TCM’s requests
21   relevant or proportional with respect to documents evidencing “all debts or other financial
22

23   3
       Moreover, TCM served additional discovery in June 2019 directed at the allegations in Coalview’s Amended
     Complaint. TCM has only itself to blame for drafting, and refusing to properly limit, overbroad discovery seeking
24   irrelevant information and failing to timely produce its own documents. See infra regarding the production
     schedule agreement.
25   4
      Coalview further objects to TCM seeking additional relief regarding the same discovery requests on a piecemeal
26   basis. The meet and confer requirements serve to help eliminate the unnecessary waste of judicial resources. In
     short, TCM should only get one “bite at the apple.”

                                                                                  GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S                                                  eighteenth floor
                                                                                           1191 second avenue
     MOTION TO COMPEL DISCOVERY RESPONSES] - 6                                      seattle, washington 98101-2939
                                                                                              206 464 3939
             Case 3:18-cv-05639-RBL Document 153 Filed 07/08/19 Page 7 of 13



 1   obligations” and debts since paid. Indeed, TCM essentially seeks a full accounting of every
 2   dollar spent by Coalview over the past year and a half, despite the time period and subject
 3
     matter not being relevant to TCM’s claim of default. By way of example, whether Coalview
 4
     was late paying a vendor has no relevance to TCM’s purported claim of insolvency. Nor is
 5
     requiring Coalview to review every invoice or bill and undergo such an unnecessary exercise
 6

 7   proportional to the needs to the case or otherwise proper under Rule 26. Thus, TCM wrongfully

 8   argues that “Coalview’s amended complaint moots any previous objection that its finances are

 9   not relevant.” D.E. 145 at 3.5 TCM’s claim of insolvency does not permit TCM unfettered
10   access to all of Coalview’s finances, books, and records, or for an unrelated period of time.
11
     Instead, to the extent TCM is entitled to any financial documents – which TCM should not be
12
     as it is already in possession of the documents it deemed necessary to claim a default, see infra
13
     – production must be limited to the period of time and scope of TCM’s claim of default.6
14

15           Indeed, TCM declared Coalview insolvent as of December 31, 2019 based on

16   information it had in its possession and/or which is publicly available. D.E. 135-4, Ex. D. Thus,

17   TCM possessed the documents it deemed necessary to declare a default. Accordingly, TCM’s
18
     reliance on Shatsky v. Syrian Arab Republic, 312 F.R.D. 219, 223 (D.D.C. 2015) is misplaced.
19
     In Shatsky, the plaintiff objected to producing material because it was publicly available and
20
     “equally accessible to defendants.” Id. Here, TCM not only seeks documents unrelated to the
21
     applicable period of time and subject matter at issue, but TCM admittedly already has all of the
22

23
     5
       TCM’s position, therefore, that Coalview withdraw its objections by 5:00 p.m. Pacific Time on June 27, 2019—
24   the same day that TCM’s counsel sent the letter making that demand – was unfounded. D.E. 147, ⁋4. Nor was the
     demanded time frame reasonable as the letter was sent at 2:46 p.m. EST that same day.
25   6
       It is well-settled that discovery may not be used as a “fishing expedition to discover additional instances of
26   wrongdoing beyond those already alleged.” Tottenham v. Trans World Gaming Corp., 2002 WL 1967023, at *2
     (S.D.N.Y. June 21, 2002).

                                                                                 GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S                                                 eighteenth floor
                                                                                          1191 second avenue
     MOTION TO COMPEL DISCOVERY RESPONSES] - 7                                     seattle, washington 98101-2939
                                                                                             206 464 3939
           Case 3:18-cv-05639-RBL Document 153 Filed 07/08/19 Page 8 of 13



 1   information that is publicly available, as well as all of the information that TCM needed to
 2   declare a default. TCM is therefore not required to “scour the public domain” as warned against
 3
     in Shatsky. Id. TCM should not be permitted to seek additional, unnecessary, or irrelevant
 4
     information.
 5
             In any event, TCM’s true intent, as further demonstrated in the Second Motion to
 6

 7   Compel, has consistently been revealed throughout this lawsuit, and even recognized by the

 8   Court when it entered the Injunction Order:

 9          It is not surprising that a major, long-term environmental clean-up turned out to
            be more involved, slower, bigger, and more expensive than the parties thought it
10          would be when they started. That is often, if not typically, the case. Coalview
11          points out (and TCM implicitly concedes) that the contracts imposed those risks
            on TCM.
12
     D.E. 34 at 8. It is no secret that TCM no longer wishes to honor its agreements because it
13
     believes the agreements to no longer be financially beneficial. Despite any gripe TCM may
14

15   have with the deal it made, the discovery process is not a means for TCM to hunt for new

16   claims that it can invent to attempt to back out of the agreements. Tottenham, 2002 WL

17   1967023, at *2. While TCM may have managed to inject the limited scope of Coalview’s
18
     solvency into this purely contractual dispute about invoices, it should not be overlooked that
19
     this dispute arose out of TCM’s failure to pay Coalview for work performed and its improper
20
     attempt to terminate the parties’ agreements. The Injunction Order required TCM to pay
21
     Coalview its outstanding invoices, continue to pay for work going forward, and to continue to
22

23   proceed under the parties’ agreements. D.E. 34. Now, TCM refuses to abide by the Injunction

24   Order and again claims the agreements are terminated. To compound this, there is an ongoing
25   MSHA investigation that has prevented Coalview from continuing to work. Undoubtedly,
26

                                                                      GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S                                      eighteenth floor
                                                                               1191 second avenue
     MOTION TO COMPEL DISCOVERY RESPONSES] - 8                          seattle, washington 98101-2939
                                                                                  206 464 3939
            Case 3:18-cv-05639-RBL Document 153 Filed 07/08/19 Page 9 of 13



 1   TCM’s initial refusal to pay Coalview for work performed (without being required by the
 2   Court’s Injunction Order), and MHSA now preventing Coalview from performing work, have
 3
     not helped the parties “get back to work”, as the Court stated it was inclined to order during the
 4
     May 9, 2019 hearing. D.E. 125 at 9:2-8. Coalview submits that “getting back to work” is
 5
     exactly what Section 12.04 of the MSA requires, and that ordering TCM to abide by the
 6

 7   agreements as soon as the MHSA investigation is completed will permit the parties to litigate

 8   the actual contractual disputes that remain, rather than TCM’s “contrived” discovery disputes.

 9           Accordingly, the Second Motion to Compel should be denied, or at the very least, any
10   production limited to the relevant time frame and proper scope relating to TCM’s claim of
11
     default for insolvency.
12
             III.    Agreement Between Counsel Regarding Production Schedule
13
             On February 6, 2019, the parties held a meet and confer, during which TCM agreed that
14

15   Coalview did not have to produce documents prior to TCM’s production because Coalview

16   served its discovery first (the “Production Schedule Agreement”) and TCM had failed to

17   produce any documents at the time. The Production Schedule Agreement was memorialized in
18
     Coalview’s Responses to TCM’s First Request for Production served on February 26, 2019.
19
     See D.E. 98 (Declaration of Sarah Gohmann Bigelow in Support of TCM’s First Motion to
20
     Compel), Ex. B (Coalview’s Responses to TCM’s First Request for Production), n.1 (“Pursuant
21
     to Rule 34(b)(2)(B), Coalview will seasonably produce responsive documents after TransAlta
22

23   concludes its production of documents pursuant to the agreement reached during a meet and

24   confer conference with TransAlta’s counsel”) (emphasis added).7 Following Coalview serving
25
26
     7
      The Production Schedule Agreement was also re-stated in Coalview’s Responses to TCM’s Second Request for
     Production. D.E. 98, Ex. C.

                                                                              GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S                                              eighteenth floor
                                                                                       1191 second avenue
     MOTION TO COMPEL DISCOVERY RESPONSES] - 9                                  seattle, washington 98101-2939
                                                                                          206 464 3939
           Case 3:18-cv-05639-RBL Document 153 Filed 07/08/19 Page 10 of 13



 1   its discovery responses, TCM wrote several emails and letters regarding the purported
 2   deficiencies in Coalview’s discovery responses, the parties held several discovery meet and
 3
     confer conferences, including one on March 11, 2019 regarding “Coalview’s responses and
 4
     objections to TransAlta’s discovery requests” D.E. 98, ⁋6, and, ultimately, TCM filed its First
 5
     Motion to Compel regarding Coalview’s discovery responses. Despite devoting numerous
 6

 7   hours discussing, corresponding about, and litigating over. Coalview’s discovery responses,

 8   TCM never filed a motion to strike or to compel with respect to the Production Schedule

 9   Agreement, nor sent any contemporaneous correspondence objecting to the Production
10   Schedule Agreement.
11
            Indeed, on March 4 and March 13, 2019, TCM filed two Declarations of Sarah
12
     Gohmann Bigelow (D.E. 95 and 98) regarding the party’s respective Motions to Compel,
13
     including regarding Coalview’s February 26, 2019 discovery responses and related meet and
14

15   confer conferences and correspondence. See, D.E. 83 and 97. Notably, nowhere in either of Ms.

16   Bigelow’s Declarations or in the accompanying briefing on the motions to compel did TCM

17   take issue with or disavow the Production Schedule Agreement. Instead, TCM was the first to
18
     file of record the Production Schedule Agreement with the Court.
19
            Yet, despite honoring for months, and even filing with the Court, the Production
20
     Schedule Agreement, TCM now claims in its Second Motion to Compel that counsel “never
21
     would have made such an agreement. And had Mr. Silverman included such an agreement in a
22

23   confirming letter (which he did not), I would have objected.” D.E. 147 (Declaration of Miles

24   Yanick), ¶5. However, counsel’s speculation about to what he “would have” agreed is belied by
25   Mr. Yanick’s own email in which he confirms the agreement, stating: “You objected to having
26

                                                                        GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S                                       eighteenth floor
                                                                                1191 second avenue
     MOTION TO COMPEL DISCOVERY RESPONSES] - 10                          seattle, washington 98101-2939
                                                                                   206 464 3939
           Case 3:18-cv-05639-RBL Document 153 Filed 07/08/19 Page 11 of 13



 1   Coalview’s documents due before TransAlta’s, given that Coalview had served its requests
 2   earlier. I agreed with that in principle.” D.E. 118-1 (Coalview’s Opposition to TCM’s Motion
 3
     for Leave to Amend), Ex. 2 (April 4, 2019 email from Mr. Yanick) (emphasis added).
 4
     Apparently trying to be relieved of his agreement, Mr. Yanick then states he did not anticipate
 5
     “the relative timing of the multiple, rolling, and voluminous productions that are now
 6

 7   underway, and which we could not then even plan.” D.E. 118-1, Ex. 2. TCM’s belated and

 8   improper attempt to wiggle out of the Production Schedule Agreement is completely

 9   disingenuous, as it was then – and remains; TCM cannot rely on its own delayed “multiple,
10   rolling, and voluminous productions” as an excuse to disavow the Production Schedule
11
     Agreement. TCM was perfectly content to make this agreement when it believed its production
12
     would be soon completed; the fact that it has been delayed by its own conduct does not detract
13
     from its agreement or make it any less binding then it was when made. Accordingly, this email
14

15   and TCM’s Second Motion to Compel make it evidently clear that TCM is improperly

16   attempting to evade the Production Schedule Agreement because TCM’s own delay in

17   production has apparently made the agreement no longer convenient for TCM – not too
18
     dissimilar from TCM’s own view on the MSA. See supra.
19
            Now, TCM apparently seeks to renege on the Production Schedule Agreement because
20
     of TCM’s own delay in completing production of documents responsive to Coalview’s
21
     discovery was not “planned.” Indeed, as set forth in detail in Coalview’s pending Motion to
22

23   Compel, TCM has time and time again promised that its production of documents would be

24   completed by a long-since-passed date certain, but has consistently retreated from, and
25   rebuffed, each and every promised production schedule. D.E. 143 (Coalview’s Motion to
26

                                                                      GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S                                     eighteenth floor
                                                                              1191 second avenue
     MOTION TO COMPEL DISCOVERY RESPONSES] - 11                        seattle, washington 98101-2939
                                                                                 206 464 3939
           Case 3:18-cv-05639-RBL Document 153 Filed 07/08/19 Page 12 of 13



 1   Compel) at 2-5 (outlining TCM’s several failures to comply with promised production
 2   schedules). In fact, TCM originally stated that its production would be completed over four
 3
     months ago, by March 8, 2019. D.E. 143 at 5 and D.E. 94 (Declaration of Steve Silverman),
 4
     ¶13; see also D.E. 111 (Objection to R&R) at 11, n.5 (further outlining TCM’s several failures
 5
     to comply with promised production schedules and retreatment from production schedule
 6

 7   represented to Special Master); D.E. 118 at 8 (same).

 8          Because TCM remains far from completing its production it apparently no longer

 9   wishes to honor the Production Schedule Agreement. Tellingly, despite Coalview having
10   unequivocally stated on February 26, 2019 its position in its discovery responses regarding the
11
     Production Schedule Agreement, and repeatedly in correspondence and conversations with
12
     TCM’s counsel thereafter, TCM waited over four months to now file the Second Motion to
13
     Compel, requesting to rescind the Production Schedule Agreement. But, had TCM stuck to its
14

15   word and timely completed its production in March, it would have nothing to complain about

16   now. TCM should not be permitted to re-trade on its own agreement because of its own delay

17   and failure to comply with the rules of discovery.
18
            Accordingly, Coalview respectfully requests that the Court hold TCM to its word with
19
     respect to the Production Schedule Agreement.
20
            WHEREFORE, Coalview respectfully requests that the Court deny the Motion to
21
     Compel, award Coalview its fees and expenses pursuant to Fed. R. Civ. P. 26(c)(2), and grant
22

23   Coalview such other and further relief as this Court deems just and appropriate.

24

25
26

                                                                       GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S                                       eighteenth floor
                                                                                1191 second avenue
     MOTION TO COMPEL DISCOVERY RESPONSES] - 12                          seattle, washington 98101-2939
                                                                                   206 464 3939
           Case 3:18-cv-05639-RBL Document 153 Filed 07/08/19 Page 13 of 13



 1
     DATED this 8th day of July 2019.
 2                                                    KLUGER, KAPLAN, SILVERMAN,
                                                      KATZEN & LEVINE, P.L.
 3
                                                      By s/Steve I. Silverman
 4
                                                         Steve I. Silverman, Fla. Bar No. 516831
 5                                                       Philippe Lieberman, Fla. Bar No. 27146
                                                         Miami Center, 27th Floor
 6                                                       201 South Biscayne Boulevard
                                                         Miami, FL 33131
 7                                                       Telephone: (305) 379-9000
                                                         Fax: (305) 379-3428
 8                                                       Email: ssilverman@klugerkaplan.com
                                                         Email: plieberman@klugerkaplan.com
 9                                                       Attorneys for Plaintiff
                                                         (Admitted Pro Hac Vice)
10

11                                                     GARVEY SCHUBERT BARER, P.C.

12                                                     By s/David R. West
                                                         David R. West, WSBA #13680
13                                                       By s/Daniel J. Vecchio
                                                         Daniel J. Vecchio, WSBA #44632
14                                                       1191 Second Avenue, 18th Floor
                                                         Seattle, WA 98101
15                                                       Telephone: (206) 464-3939
                                                         Fax: (206) 464-0125
16                                                       Email: drwest@gsblaw.com
                                                         Email: dvecchio@gsblaw.com
17
                                                         Attorneys for Plaintiff
18
                                     CERTIFICATE OF SERVICE
19
            I hereby certify that on July 8, 2019, I electronically filed the foregoing motion with the
20
     Clerk of the Court using the CM/ECF system which will send notification of this filing to all
21
     parties registered to receive such notice.
22

23                                                    s/ Steve I. Silverman
                                                          Steve I. Silverman
24

25
26

                                                                       GARVEY SCHUBERT BARER, P.C.
     [PLAINTIFF’S OPPOSITION TO DEFENDANT’S                                       eighteenth floor
                                                                                1191 second avenue
     MOTION TO COMPEL DISCOVERY RESPONSES] - 13                          seattle, washington 98101-2939
                                                                                   206 464 3939
